Exhibit PRESS RELEASE 600 East Greenwich Avenue West Warwick, Rhode Island 02893 For Immediate Release Contact:Albert W. Ondis, CEOMay 19, Joseph P. O’Connell, CFO Astro-Med, Inc. Tel: 800-343-4039 Astro-Med Reports Fiscal 2010 First Quarter Financial Results; Directors Declare Quarterly Cash Dividend WEST WARWICK, RI May 19, 2009 Astro-Med, Inc. (NASDAQ:ALOT), reports sales of $14,677,000 and a net loss of $231,000 equal to $0.03 per diluted share for the First Quarter ended May 2, 2009. During the comparable period of the prior year, the Company reported sales of $18,688,000 and net income of $897,000, equal to $0.12 per diluted share. Unfavorable foreign currency exchange rates reduced First Quarter sales by approximately $743,000 or 5.1% when compared to the prior year. Commenting on the results, Albert W. Ondis, Chief Executive Officer, stated: “We are disappointed but not surprised with the First Quarter results. As was evident during the second half of our previous fiscal year, we are experiencing the adverse effects of this global recession in all of our markets and in all of our product lines. Although customer interest in our advanced products is extremely high, companies are reluctant to make capital equipment purchases. Additionally, they are purchasing consumable products such as label supplies in order to satisfy immediate needs only, with no provision to stock a supply for future use. We believe these purchasing patterns will continue until there are clear signs that the global recession is abating. Meanwhile, we are maintaining a very high level of marketing and sales activity, customer support, new product development, and are poised for a fast recovery. "The Company’s balance sheet at the end of the Quarter is quite healthy. Our cash and investment balances are $22,475,000, reflecting an increase of $370,000 from the prior year end; we improved the current ratio from 6.1:1 to 6.4:1; we remain free of any debt obligation; and we retain a book value of $7.19 per share.” On May 19, 2009, the Directors of Astro-Med declared the regular quarterly cash dividend of 6 cents per share, payable on July 1, 2009 to shareholders of record on June 12, 2009. First Quarter Conference Call to be Held Wednesday, May 20th The First Quarter conference call will be held on Wednesday, May 20, 2009, at 11:00 AM EDT. It will be broadcast in real time on the Internet through the investing section of our website. We invite you to log on and listen in real time on May 20th, or to participate in the conference call by dialing 877-941-1466 and referencing ID number 4063299.Following the live broadcast, an audio webcast of the call will be available for ten days at www.Astro-Medinc.com.A conference call replay will also be available for ten days by dialing 800-406-7325 reference ID number 4063299. About Astro-Med, Inc. Astro-Med, Inc. is a leading manufacturer of specialty high tech printing systems, electronic medical instrumentation, and test and measurement instruments.Astro-Med, Inc. products are sold under the brand names
